DISMISS, and Opinion Filed October 29, 2014.




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01121-CR

                        TODD EDWARDS PORTNER JR., Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F14-51941-M

                              MEMORANDUM OPINION
                       Before Justices FitzGerald, Fillmore, and Stoddart

       Appellant has filed a motion to dismiss the appeal. Appellant’s counsel has approved the

motion. The Court GRANTS the motion and ORDERS that the appeal be DISMISSED and

this decision be certified below for observance. See TEX. R. APP. P. 42.2(a).


                                                      PER CURIAM

Do Not Publish
TEX. R. APP. P. 47

141121F.U05
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                       JUDGMENT

TODD EDWARDS PORTNER JR.,                          On Appeal from the 194th Judicial District
Appellant                                          Court, Dallas County, Texas
                                                   Trial Court Cause No. F14-51941-M.
No. 05-14-01121-CR        V.                       Opinion delivered per curiam before Justices
                                                   FitzGerald, Fillmore, and Stoddart.
THE STATE OF TEXAS, Appellee

       Based on the Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 29th day of October, 2014.